Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
Lines 16 and 17 of Claim 1 recite the limitation of “at at least” which should likely be changed to “of at least”. Similarly Lines 20 and 21 of Claim 12 recite “at at least”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cambon (US 6409123 B1).
Regarding Claim 1 Cambon discloses:
An aircraft wing assembly for an aircraft, the wing assembly comprising:
a wing body assembly including:
a wing body (1); and

a leading edge (1A) of the wing body assembly defining a leading edge line connecting forward-most points of the wing body assembly and extending between an inboard end (bottom of 1A in Fig. 1) and an outboard end (top end of 1A in Fig. 1) of the wing body assembly,
a trailing edge (1F) of the wing body assembly defining a trailing edge line connecting aft-most points of the wing body assembly, the trailing edge extending between the inboard end (bottom of 1F in Fig. 1) and the outboard end (top of 1F in Fig. 1), the trailing edge including a trailing edge (16) of the at least one protruding portion, the trailing edge line being a smooth line (“gradually meeting the trailing edge 1F”; Column 5 Line 26) from the outboard end to the inboard end,
a chord distance (“C” in Fig. 3) being defined from the leading edge line to the trailing edge line in a longitudinal direction (“L” in Figs. 1 and 2) defined by the aircraft,
the chord distance at a center of the at least one protruding portion being greater (“locally extending the chord of the wing”; Column 3 Line 27) than the chord distance at at least a first point (where 16L1 meets 1F) of the trailing edge line inboard of the at least one protruding portion and at at least a second point (where 16L2 meets 1F) of the trailing edge line outboard of the at least one protruding portion.

Regarding Claims 2, 3, 6, 7, 9, and 10 Cambon discloses:
2. The aircraft wing assembly of claim 1, wherein the chord distance at any point within the at least one protruding portion is greater than (See Figs. 1 and 2, 16 immediately starts to extend the chord) the chord distance at the first point and the chord distance at the second point.

3. The aircraft wing assembly of claim 1, wherein the at least one protruding portion has a generally curved form (“accolade”; Column 5 Line 25).

6. The aircraft wing assembly of claim 1, further comprising:
a pylon (3) connected to the wing body, the pylon being adapted for supporting a nacelle (See nacelle on 2);
and wherein:
the at least one protruding portion is at least partially laterally aligned (since “L” runs through the middle of both 3 and 12) with the pylon.

7. The aircraft wing assembly of claim 1, wherein:
the wing body comprises at least one flap (“wing flaps”; Column 1 Line 47) and at least one flap fairing;
the at least one protruding portion is connected to the at least one flap; and
the at least one protruding portion is at least partially laterally aligned with the at least one flap fairing (as indicated by “this fairing has itself to be mobile”; Column 1 line 47).

9. The aircraft wing assembly of claim 1, wherein a top camber of the wing body assembly including the at least one protruding portion is continuous (See continuous curve of 13 in Fig. 3 where 1F points).

10. The aircraft wing assembly of claim 1, wherein a bottom camber of the wing body assembly including the at least one protruding portion is continuous (as provided by 20 and 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cambon. 
Cambon discloses the claimed invention and includes a discussion about the percentage of height and length of the fairing (See Column 3 Lines 2-10) except for the specific percentages claimed regarding the chord length and span width of the protruding portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the chord length and span width of the protruding portion of Claims 4, 5, and 11, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claims 8, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cambon as applied to claims 1-7 and 9-11 above, and further in view of Ridgwell (US 4712750 A).
Regarding Claims 12-17, 19, and 20, Cambon discloses or renders obvious the limitations of these claims but does not explicitly show an aircraft with a fuselage and two wing assemblies. Ridgwell teaches a similar wing extension (42) on a trailing edge of a wing as part of
An aircraft comprising:
a fuselage (10); and
two oppositely disposed wing assemblies (12 and 14).


Regarding Claims 8 and 18, Cambon discloses using the protruding portion aft of a pylon and as part of a flap as described above but is silent on an aileron. Ridgwell teaches an aircraft with ailerons in Fig. 1. At the time of invention it would have been obvious to one of ordinary skill in the art to provide the The aircraft wing assembly of Cambon wherein:
the wing body comprises at least one aileron; and
the at least one protruding portion is connected to the at least one aileron in view of the teaching of Ridgwell. The motivation for doing so would have been to make the aileron more efficient, similar to the flaps and pylon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642